Decree of the Surrogate’s Court of Queens county, dated September 13, 1937, modified so as to provide that the allowance to the attorneys for the deceased widow-executrix be reduced from $1,000 to $500, that the estate of Louisa Garibaldi be surcharged with the sum of $1,890.66, with interest, the amount of the unpaid taxes upon the real property, and that the claim of the said estate of Louisa Garibaldi, as shown in Schedule “ D2 ” of the account of the executrix Mamie Mooney, be reduced from $2,988.97 to $1,541.80, less the sum of $55, surcharged by the decree. As so modified, the decree, in so far as an appeal is taken therefrom, is unanimously affirmed, with costs, payable out of the estate, to all parties filing briefs. The matter is remitted to the Surrogate’s Court to enter a decree accordingly. In our opinion the award of $1,000 to the attorneys for the deceased widow-executrix is excessive. Five hundred dollars is ample and reasonable compensation for the services rendered. The record clearly shows that the real property produced sufficient revenue from which the carrying charges could have been paid by the life tenant. No reason appears for paying these charges out of the principal, and the estate of the deceased life tenant should, therefore, be surcharged with these items. Included in the amount allowed by the surrogate as advances to the estate of decedent by the estate of Louisa Garibaldi are items of taxes, insurance and water rates. These are proper charges to be paid by the life tenant. Therefore, the sum of these items, $1,447.17, is properly deductible from the amount found to have been advanced and loaned to the estate of the decedent by the estate of Louisa Garibaldi. The other questions raised are properly disposed of by the decree. Present — Hagarty, Carswell, Davis, Adel and Close, JJ.